Citation Nr: 1222476	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-18 565	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic musculotendon tightness in the low back and right groin.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to service connection for alcohol dependence.

6. Entitlement to service connection for hallux limitus of the left foot.

7. Entitlement to an initial compensable disability rating for residuals of a concussion with difficulty concentrating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  These claims are now in the jurisdiction of the Denver, Colorado RO.

The Veteran had requested an opportunity to appear before the Board in a Video Conference hearing, which was scheduled for May 2012.  He later withdrew that request, but continued his appeals.

The issues of entitlement to service connection for a cervical spine (neck) disability and for a right great toe disability have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a right ankle disability, left ankle disability, and hallux limitus of the left foot are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a current DSM-IV diagnosis of PTSD.

2. The Veteran does not have a current disability manifested by chronic musculoskeletal tightness which is separate from the service-connected low back disability.

3. The Veteran does not have a current diagnosis of alcohol dependence.

4. Prior to October 23, 2008, the Veteran's residuals of concussion, that is, difficulty concentrating, was not included within the rating criteria as a consideration in assigning disability ratings and the Veteran did not manifest compensable symptoms such as neurological deficits such as seizures, stroke, hemiplegia, epiliform seizures, facial nerve paralysis.  

5. Since October 23, 2008, the Veteran's residuals of concussion and difficulty concentrating were included within the rating criteria for traumatic brain injury and resulted in a score of one (1) on the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; greater impairment consistent with a still higher score on the table, including increased cognitive deficits, behavioral, psychological, or physical symptoms not subject to separate ratings have not been manifested. 


CONCLUSIONS OF LAW

1. The criteria for service connection of PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria for service connection of chronic musculoskeletal tightness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. The criteria for service connection of alcohol dependence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4. The criteria for an initial compensable disability rating for residuals of concussion with difficulty concentrating prior to October 23, 2008 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8045 (2008).

5. The criteria for a disability rating of 10 percent, but no higher, for residuals of concussion with difficulty concentrating prior have been met as of October 23, 2008,  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in December 2005, March 2006, and July 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.   The notice also included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in January 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in November 2004 and August 2008 in relation to his service connection claims and in August 2008 in relation to his increased rating claim.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).
Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

PTSD

The Veteran seeks service connection for PTSD, which he asserts is the result of his experiences in service, particularly non-consensual sex with a fellow serviceman on two separate occasions.  His service treatment records contain no reference to or discussion of any military sexual trauma.  While he was seen and treated for anxiety and depression in service, he has since been granted service connection for bipolar disorder and the symptoms in service have been attributed to that condition.  The bipolar disorder was previously rated as depressive disorder with generalized anxiety, and was claimed as depression, anxiety disorder, chronic pain, and stress.  The Court has held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for service connection for PTSD also encompasses other psychiatric disorders that are present.  In this case, the Veteran has been granted entitlement to service connection for the psychiatric disorder other than PTSD that is present, namely, bipolar disorder (claimed as depression, anxiety disorder, chronic pain, and stress).  Therefore, the Board will address only PTSD in this decision.

The Veteran has described specific psychiatric symptoms he attributes to PTSD, including anxiety attacks, avoidance of situations involving crowds or conflict, and frequently feeling "very uptight and buggy."  He has submitted statements from family and friends regarding their observations of his anxiety and irritability.  A psychiatric evaluation in August 2004 found that he met the DSM-IV diagnostic criteria for major depression.  On VA psychiatric examination in November 2004, he was diagnosed with depressive disorder and generalized anxiety disorder.  At that time, the examiner specifically stated that the Veteran did not have any symptoms of PTSD; he had no flashback, on startle response, no recurrent intrusive dreams or thoughts.  While a provider in April 2011 noted the Veteran's reports of military sexual trauma and a need for further assessment, he listed no symptoms for the related concerns of "hyperarousal, avoidance/numbing, reexperiencing, or nightmares."  There is no diagnosis of PTSD of record.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this instance, the Veteran's claim fails on the first prong, as there is no DSM-IV diagnosis of PTSD.  Rather, psychiatric evaluations have diagnosed bipolar disorder, depression, and anxiety, and have specifically noted that the components of a PTSD diagnosis are not demonstrated.

In accordance with Brammer, where there is no current disability shown, there is no basis for service connection.  There is also no diagnosis of PTSD at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the lack of diagnosis of PTSD, despite multiple psychiatric evaluations related to the claim, is sufficient to show lack of a current disability.  The claim must be denied. 

Musculotendon Tightness

The Veteran also seeks service connection for chronic musculotendon tightness, claimed as affecting the low back and right groin.  Specifically, he reports pain in his low back and groin and clicking in his hips and he asserts that the musculotendon tightness has caused the arthritis currently present in his low back.

The Board notes that service connection has been granted for degenerative arthritis of the lumbar spine.  In reviewing the grant of service connection for lumbar strain, the Board notes that the disability includes low back pain, radiating to the right hip, restriction of range of motion, and muscle spasms.  

Also, the April 2005 rating decision on appeal here denied service connection for right groin muscle strain or tear.  The Veteran did not appeal the denial of that claim and it is not currently before the Board.

The Veteran's service treatment records do not show treatment or diagnosis of musculotendon tightness in either the right groin or low back.  The Veteran did complain of tight tendons at the time of the VA examination in November 2004, but the physical examination did not show any tendon tightness.  A subsequent VA examination in March 2009 again considered the Veteran's reports of low back pain radiating to the right hip and buttock, with no evidence of muscle spasm.  Neurological and motor function was noted to be within normal limits.

In Esteban v. Brown, 6 Vet. App. 259, 261  1994), that Court held that in cases where the record reflects that the Veteran has multiple problems due to a service-connected disability, it is possible to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this instance, the Veteran's description of the symptoms of his claimed musculotendon tightness and those of his service connected low-back disability are the same, that is, low back pain radiating to his right hip and buttocks, with resulting limitation of motion.  Indeed, the Veteran asserts that the musculotendon tightness is the cause of the arthritis in his back, for which service connection has been granted.  Inasmuch as these manifestations are not "separate and distinct," a separate disability rating for musculotendon tightness is not warranted in this case.   

Alcohol Dependence

The Veteran also seeks service connection for alcohol dependence, stating that he struggles with the problem daily, although he has not been in any trouble for alcohol-related behavior.  He specifically asserts that his alcohol dependence is a result of his PTSD caused by military sexual trauma, aggravated by the homophobic culture of the military.  He stated that suppressing these events caused him to develop alcohol dependence.

With respect to claims of service connection for disability due to drug and alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

A claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998). 

The Court in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), held that Veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  So compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability. 

The Veteran has been evaluated for psychological symptoms on multiple occasions, and has discussed his alcohol use with the providers, but has not been diagnosed as having alcohol dependence.  For example, an August 2004 psychiatric evaluation noted that the Veteran had a family history of alcoholism, but had not been diagnosed with the condition himself and appeared to be under good control.  The provider noted that he consumed eight alcoholic beverages per week.  The diagnoses rendered did not include alcohol dependence.  Indeed, the Veteran has denied having alcohol problems on multiple occasions, including at the November 2004 VA examination and the August 2008 VA examination.  In April 2011, he denied a history of alcohol abuse but reported some concern about his alcohol use, based on drinking two or more drinks per day for the past three months.  The Veteran denied ever being intoxicated or experiencing any alcohol withdrawal symptoms, and the therapist noted no other discussion and no diagnosis of alcohol dependence in the report.

In this instance there is no evidence regarding the Veteran's use or abuse of alcohol in service.  Rather he asserts that his current alcohol use is a problem and is related to sexual assaults experienced in service and subsequent psychological impairments.  As a result, and in light of the fact that the law forbids direct service connection for alcohol abuse, the only claim to be considered is secondary service connection for alcohol dependence as a result of his service-connected bipolar disorder.  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a [V]eteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this case, however, there is no competent medical evidence of record to show that the Veteran has alcohol dependence which was caused or aggravated by his service-connected bipolar disorder.  Rather, the Veteran has consistently denied alcohol abuse, intoxication, or alcohol withdrawal.  In addition, multiple psychological and psychiatric evaluations have yielded no diagnosis of alcohol dependence, to include as secondary to bipolar disorder.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence to find that a disability of alcohol dependence was present at any time during the claim or appeal period, and therefore, entitlement to service connection is not warranted.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings for the residuals of concussion with difficulty concentrating are appropriate because of the change in the regulation resulting in potential for a higher disability rating under Diagnostic Code 8045.

Rating Head Injuries

During the course of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.

Prior to this revision, the criteria for Code 8045 provided that purely neurological disabilities, such as hemiplegia, epiliform seizures, facial nerve paralysis, etc. following trauma to the brain would be rated under the diagnostic code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc. recognized as symptomatic of brain trauma, would be rated as 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating would not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent were not assignable under Diagnostic Code 9304 in the absence of diagnosis of multi-infarct dementia associated with the brain trauma.  38 C.F.R. § 4.124a, Code 8045 (prior to October 23, 2008).

Traumatic brain disease is rated under Diagnostic 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  All evaluations are based on the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  In addition, where there is a separate diagnosis of mental disorder, distinct subjective diagnosis such as headaches, or a specific neurological dysfunction, such disabilities are rated under the separate Diagnostic Codes appropriate for those manifestations.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain, including goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. 

Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then the ratings for each separately rated condition should be combined in accordance with 38 C.F.R. § 4.25.  An evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  A 100 percent disability rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall disability rating assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. 

Note (1) states that: There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Facts and Analysis

The Veteran is service connected for residuals of concussion with difficulty concentrating, with a zero percent (noncompensable) disability rating assigned effective the date after service separation, or May 1, 2004.  He specifically asserted in a written statement in June 2005 that, although he was able to complete school work, he still had cognitive and memory deficits related to his concussions while in service.  Other symptoms of the condition include recurrent headaches and occasional dizziness, with no functional impairment or time lost from work other than as a result of headaches.  The Veteran's chronic migraine headaches are a separate service-connected disability and are therefore not considered in the rating of the concussion residuals.  

The November 2004 VA examination showed no objective findings, although the examiner noted that the symptoms complained of by the Veteran were a constellation consistent with residuals of concussions.  Examination showed no abnormal findings with respect to the head, central nervous system, or peripheral nervous system, and no evidence of seizure, hemiplegia, speech impairment, visual disturbance, or cognitive or memory deficits.

A written statement submitted by one of the Veteran's coworker's noted that he had difficulty understanding complex tasks and trouble remembering repetitive procedures, and his symptoms had worsened in the last several months.  The Veteran had shared with her his use of cognitive therapy techniques to moderate his disabilities.

A September 2008 VA examination noted post-concussion symptoms of migraine headaches, but no seizure disorder, bowel or bladder leakage, or stroke.  He did report dizziness as often as once a day.  Neurological findings and coordination were within normal limits and there was no paralysis or impairment in the Veteran's gait.  He had normal speech and vision, and was appropriately alert and oriented, with comprehension and memory intact.

A June 2011 VA examination showed headaches, decreased sense of smell, some photosensitivity with his headaches, and some sensitivity to ambient noise.  He had no symptoms of dysphagia, no problems walking, no bowel or bladder dysfunction, and no history of seizure.  He reported that he had difficulty comprehending new and complex information in the course of his new job.  Sensation, reflexes, nerve function, and muscle strength were all within normal limits.  Residuals of concussion were found to be dizziness not consistent with vertigo, mixed muscle tension, and posttraumatic cervicogenic headaches.  The examiner assigned a score of one on the subjective facets based on headaches, dizziness, and hypersensitivity to sound, and scores of zero for motor activity, communication, and consciousness.  An addendum noted that a review of the records showed that headaches were not related to concussion because they did not have onset at the time of injury, and therefore they should be removed from consideration.  A concurrent psychiatric evaluation assigned scores of one for cognitive function, concentration, and memory, with scores of zero assigned for the areas of judgment, social interaction, orientation, and spacial orientation.  Neurobehavioral effects were scored as zero, with additional symptoms of psychological disabilities attributed to his separate service-connected bipolar disorder.  

In this instance, the Veteran has multiple residuals of his in-service concussions, some of which overlap with or are manifest by the same symptoms as separate service-connected disabilities, including bipolar disorder and migraine headaches.  The sole residual of his concussions for which a separate disability rating was not already assigned was difficulty concentrating.  Prior to October 23, 2008, this symptom was not compensable under the rating criteria then in effect.  At that time, compensable symptoms were neurological, including seizures or facial paralysis.  Therefore, a compensable disability rating prior to October 23, 2008 is not warranted.  

With the adoption of the new rating criteria, however, the Veteran's difficulty concentrating was assigned a score of 1 on the table for "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" and is entitled to a 10 percent disability rating.  A still higher, i.e., 20 percent disability rating, is not warranted, as the June 2011 VA examination does not indicate any facet of TBI under which a score of 2 has been assigned.  The separate disability ratings for bipolar disorder and chronic headaches are not affected and remain in place.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his residuals of concussion, and provide for higher ratings for more severe symptoms, including increased cognitive difficulties.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for chronic musculotendon tightness of the low back and right groin is denied.

Entitlement to service connection for alcohol dependence is denied.

Entitlement to an initial compensable disability for residuals of a concussion with difficulty concentrating prior to October 23, 2008, is denied.

Entitlement to a disability rating of 10 percent for residuals of a concussion with difficulty concentrating is granted from October 23, 2008, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for right and left ankle disabilities, to include pain, stiffness, and swelling.  Service treatment records do not contain any discussion of such symptoms or treatment in service.  The November 2004 VA examination report stated that there was no diagnosis with respect to the Veteran's complaints because there was no pathology on which to base such a diagnosis.  However, X-rays taken in conjunction with this examination, or within the first year after service, showed bilateral calcaneal bone spurs.  The Veteran has submitted a printout of a medical website showing that bone spurs can be related to arthritis; if diagnosed to a compensable degree (such as by X-ray findings) within the first year post-service, arthritis is subject to presumptive service connection.  What remains unclear is whether the bone spurs shown on X-ray at the time of VA examination constitute arthritis or result in functional limitations.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, a VA examination and opinion are clearly necessary to address whether any current disability in either ankle is related to service, as well as whether the X-ray findings demonstrate the presence of arthritis.  

The Veteran also seeks service connection for hallux limitus of the great toe in his left foot.  Service treatment records show that the Veteran was treated for pain in the great toe of his left foot.  Although X-rays of the foot were unremarkable, a diagnosis of mild hallux limitus was given.  On the medical questionnaire completed at the time of service separation, the Veteran identified persistent severe pain in the great toe on his left foot.  A November 2004 VA examination noted that there were no ongoing symptoms and the problem had resolved, although it does not appear that an X-ray of the foot was performed.  Examination of the left great toe in March 2008 showed an area of hyperkeratosis and he was treated for a plantar wart; again, it does not appear that an X-ray of the foot was performed, making it unclear if the earlier diagnosed hallux limitus is still present.  However, the Veteran has complained of ongoing and worsening pain in his great toe, and an additional VA examination is therefore warranted under 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Lastly, the Veteran has been receiving treatment from the VA Medical Center in Denver, Colorado.  The most recent records in the file are from October 2011.  On Remand, the RO/AMC should obtain all records from that VA facility dated since then.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran from October 2011 to the present from the VA Medical Center in Denver, Colorado and all associated outpatient clinics.  All attempts to obtain these records must be documents in the file.

2.  Afford the Veteran an appropriate VA examination to determine whether the Veteran has a disability of either ankle and, if so, whether it is at least as likely as not (50 percent probability or more) that any such disability is related to his military service.  The claims file should be provided to the examiner in conjunction with the examination.

The examiner should also state whether the Veteran had arthritis within one year of service separation and whether the findings of calcaneal bone spurs on the November 2004 X-rays equate to arthritis and/or result in any functional limitations. 

The examiner must provide the rationale for any opinion(s) rendered.
3.  Afford the Veteran an appropriate VA examination to determine whether he has a disability of his left great toe, to include hallux limitus, and, if so, whether it is at least as likely as not (50 percent probability ore more) that any such current disability is related to his military service.  The claims file should be provided to the examiner in conjunction with the examination.

The examiner should specifically comment on the findings and diagnosis of hallux limitus in service and the conclusions of the November 2004 examiner that his great toe condition had resolved.  The examiner is asked to consider and address the symptomatology and history of pain and stiffness as provided by the Veteran.  The examiner should also comment on the significance, if any, of the VA podiatry and treatment records showing a plantar wart in the great toe area.  

The examiner must provide the rationale for any opinion(s) rendered.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  On completion of the foregoing, the claims should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


